Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 1 of 8 PAGEID #: 21569




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 JAMES T. CONWAY III,

                           Petitioner,                   :    Case No. 3:07-cv-345

         - vs -                                               District Judge Timothy S. Black
                                                              Magistrate Judge Michael R. Merz

 TIM SHOOP, Warden,
  Chillicothe Correctional Institution 1,
                                                         :
                           Respondent.


          DECISION AND ORDER DENYING MOTION TO AMEND


         This capital habeas corpus case under 28 U.S.C. § 2254 is before the Court on

 Petitioner’s Motion for Leave to for Leave to File Second Amended Petition (ECF No. 281).

         A motion to amend under Fed. R. Civ. P. 15 is non-dispositive and thus within the

 Magistrate Judge’s decisional authority. Monroe v. Houk, No. 2:07-cv-258, 2016 U.S. Dist.

 LEXIS 38999 (S.D. Ohio, Mar. 23, 2016)(Sargus, C.J.); McKnight v. Bobby, 2017 U.S. Dist.

 LEXIS 63861 (S.D. Ohio Apr. 27, 2017)(Dlott, D.J.); Chinn v. Warden, 2020 U.S. Dist. LEXIS

 94062 (S.D. Ohio May 29, 2020)(Morrison, D.J.).

         The Motion purports to have attached a proposed Second Amended Habeas Petition, but

 in fact Petitioner has filed that document without court permission (ECF No. 282). Because

 court permission for such a filing is required and was not obtained, the Second Amended Petition



 1
   The Court takes judicial notice that Tim Shoop has become the Warden at Chillicothe Correctional institution. He
 is hereby substituted as Respondent herein pursuant to Fed.R.Civ.P. 25and the caption is ordered amended as shown.

                                                         1
Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 2 of 8 PAGEID #: 21570




 is STRICKEN.

         The Warden opposes the Motion to Amend, summarizing his position as follows:

                  Where the state courts denied Conway’s third successive post-
                 conviction petition on purely procedural grounds, the scope of
                 habeas review is exceedingly narrow. Despite this, Conway
                 wrongly proposes to add scores of factual allegations and rewrite
                 his entire petition. The Court should deny this delaying tactic but
                 afford Conway leave to propose an appropriate amendment that
                 would appropriately follow the guidance from Habeas Rule 2 to
                 succinctly articulate an appropriate challenge to the procedural
                 denial by the state court.

 (ECF No. 287, PageID 21540). Respondent apparently believes any amended petition in this

 case should be limited to the grounds raised in the recently-completed state court successive

 post-conviction litigation instead of embracing all claims that Conway now seeks to litigate in

 this Court. He complains “[i]nstead of apprising the Court of his contentions that attack the

 procedural default denial, Conway simply peppers the Doc. 282 proposed amended habeas petition

 with the same time-worn allegations that have been repeatedly rejected over years and years and

 years of state court litigation.” Id. at PageID 21543-44.

         Respondent also faults the proposed second amended petition for not pleading cause and

 prejudice to excuse any procedural defaults that the state courts may have enforced against Conway.

 Id. at PageID 21544-46.

         Petitioner replies by asserting a habeas petitioner is not obliged to anticipate an

 affirmative defense in a petition, distinguishing the authority on which the Warden relies (Reply

 ECF No. 291).




                                                    2
Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 3 of 8 PAGEID #: 21571




                                           Analysis



        28 U.S.C. § 2242 provides that a habeas corpus petition may be amended “as provided in

 the rules of procedure applicable to civil actions.” The applicable civil rule is Fed.R.Civ.P. 15.

 The general standard for considering a motion to amend under Fed. R. Civ. P. 15(a) was

 enunciated by the United States Supreme Court in Foman v. Davis, 371 U.S. 178 (1962):

                If the underlying facts or circumstances relied upon by a plaintiff
                may be a proper subject of relief, he ought to be afforded an
                opportunity to test his claim on the merits. In the absence of any
                apparent or declared reason -- such as undue delay, bad faith or
                dilatory motive on the part of the movant, repeated failure to cure
                deficiencies by amendments previously allowed, undue prejudice
                to the opposing party by virtue of any allowance of the
                amendment, futility of amendment, etc. -- the leave sought should,
                as the rules require, be "freely given."

 371 U.S. at 182.    See also Fisher v. Roberts, 125 F.3d 974, 977 (6th Cir. 1997)(citing Foman

 standard).

        In considering whether to grant motions to amend under Rule 15, a court should consider

 whether the amendment would be futile, i.e., if it could withstand a motion to dismiss under Rule

 12(b)(6). Hoover v. Langston Equip. Assocs., 958 F.2d 742, 745 (6th Cir. 1992); Martin v.

 Associated Truck Lines, Inc., 801 F.2d 246, 248 (6th Cir. 1986); Marx v. Centran Corp., 747

 F.2d 1536 (6th Cir. 1984); Communications Systems, Inc., v. City of Danville, 880 F.2d 887 (6th

 Cir. 1989); Roth Steel Products v. Sharon Steel Corp., 705 F.2d 134, 155 (6th Cir. 1983);

 Neighborhood Development Corp. v. Advisory Council, 632 F.2d 21, 23 (6th Cir. 1980); United

 States ex rel. Antoon v. Cleveland Clinic Found., 978 F. Supp. 2d 880, 887 (S.D. Ohio

 2013)(Rose, J.); William F. Shea, LLC v. Bonutti Reseach Inc., 2011 U.S. Dist. LEXIS 39794,

 *28 (S.D. Ohio March 31, 2011) (Frost, J.).


                                                 3
Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 4 of 8 PAGEID #: 21572




        Likewise, a motion to amend may be denied if it is brought after undue delay or with

 dilatory motive. Foman v. Davis, 371 U.S. 178 (1962); Prather v. Dayton Power & Light Co.,

 918 F.2d 1255, 1259 (6th Cir. 1990); Bach v. Drerup, 2012 U.S. Dist. LEXIS 35574, *1

 (Ovington, M.J.); Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995), cert denied, 517 U.S. 112

 (1996)(amendment should be denied if it “is brought in bad faith, for dilatory purposes, results in

 undue delay or prejudice to the opposing party, or would be futile.”). In Brooks v. Celeste, 39

 F.3d 125 (6th Cir. 1994), the court repeated and explicated the Foman factors, noting that

 “[d]elay by itself is not a sufficient reason to deny a motion to amend. Notice and substantial

 prejudice to the opposing party are critical factors in determining whether an amendment should

 be granted. Id. at 130, quoting Head v. Jellico Housing Authority, 870 F.2d 1117, 1123 (6th Cir.

 1989). These considerations apply as well in capital habeas corpus cases. Coe v. Bell, 161 F.3d

 320, 341 (6th Cir. 1998), quoting Brooks.

        It is not a valid objection to a motion to amend that the proposed amended pleading does

 not anticipate and defend against an affirmative defense that has not yet been pleaded. Nor is it a

 valid objection that a proposed amended habeas petition raises for review allegations that have

 been rejected in the state courts, since it is this Court’s task to review those rejections.

 Respondent has not argued, at least not as of yet, that any of Petitioner’s re-pleaded claims are

 sufficiently new claims so as to be barred by the statute of limitations. Nor has Respondent

 claimed Petitioner’s counsel have been dilatory or acted in bad faith.

        Independent of Respondent’s claim relating to procedural default, the Magistrate Judge

 has examined the proposed second amended petition for futility. Without prejudice to merits

 review of any other the other proposed claims, the Magistrate Judge finds Conway’s proposed

 Seventeenth and Eighteenth Claims for Relief fail to state claims upon which habeas corpus



                                                  4
Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 5 of 8 PAGEID #: 21573




 relief can be granted.

        The proposed Seventeenth Claim for Relief reads “The Cumulative Effect of the Federal

 Constitutional Errors Identified in this Petition Denied Conway A Fair Trial and Due Process

 under the Fifth, Sixth, Eighth and Fourteenth Amendments.” (ECF No. 282, PageID 21392.

                455. In the alternative, even if none of the individual grounds for
                relief warrants the granting of habeas relief, then the cumulative
                effect of those errors requires the vacation of Conway’s
                convictions or sentences.

                456. Constitutional claims of error are to be considered
                cumulatively as well as individually. Cumulative error or the
                cumulative effect of prejudice from a range of claims may
                collectively provide a basis for relief whether or not the effect of
                the individual errors warrants relief. Because of the unparalleled
                severity and irreversibility of the death penalty, the Eighth
                Amendment imposes a heightened standard for reliability in the
                determination that death is the appropriate penalty.

 Id. at PageID 21524.

        However, the Sixth Circuit has held that, after adoption of the AEDPA in 1996,

 cumulative error is not a basis for habeas corpus relief even in a capital case. Moreland v.

 Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012); Sheppard v. Bagley, 657 F.3d 338, 348 (6th Cir.

 2011), cert. denied, 132 S.Ct. 2751 (2011), citing Moore v. Parker, 425 F.3d 250, 256 (6th Cir.

 2005), cert. denied sub nom. Moore v. Simpson, 549 U.S. 1027 (2006); Hoffner v. Bradshaw, 622

 F.3d 487, 513 (6th Cir. 2010); Lorraine v. Coyle, 291 F.3d 416, (6th Cir. 2002).

        The proposed Eighteenth Claim for Relief reads: “Execution By Lethal Injection As

 Administered By The State Of Ohio Violates Conway’s Rights To Due Process, Equal

 Protection, And Freedom From Cruel And Unusual Punishment Under The Eighth And Fourteenth

 Amendments Of The United States Constitution.” (ECF No. 282, PageID 21392-93)

                463. Ohio law requires that all executions be carried out by lethal
                injection. O.R.C. § 2949.22. Ohio cannot carry out Conway’s
                execution by lethal injection without violating his constitutional
                                                 5
Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 6 of 8 PAGEID #: 21574




             rights, regardless of the execution protocol in place. Ohio’s history
             of botched executions and repeated protocol changes demonstrates
             that Ohio cannot, and never will, carry out his execution by lethal
             injection in a constitutional manner. Because Ohio cannot legally
             or constitutionally carry out Conway’s death sentence using the
             only method of execution permissible under Ohio law, Conway’s
             claim is cognizable in habeas under 28 U.S.C. § 2254.

             464. The most recent protocol issued by the Ohio Department of
             Rehabilitation and Correction was promulgated on October 7,
             2016. See Notice of Revised Protocol, In re: Ohio Execution
             Protocol Litig., No. 2:11-cv-1016, ECF No. 667-1, PageID 19812–
             32 (S.D. Ohio Oct. 7, 2016). The drugs in that protocol include
             three options: (1) Pentobarbital (5 grams); (2) Thiopental sodium
             (5 grams); or (3) A three-drug combination of: (a) Midazolam
             Hydrochloride (500 mg), a bromide paralytic drug (Vecuronium,
             Pancuronium, or Rocuronium bromide), and then (c) Potassium
             Chloride (240 milliequivalents). Id. In each of the four executions
             that Ohio has carried out or attempted to carry out since the
             adoption of that protocol, Ohio has used the third method,
             involving the administration of three drugs, beginning with
             midazolam (the “three-drug method”).

             II. Any Attempt By Ohio To Execute Conway By Lethal Injection
             Will Violate His Constitutional Rights.

             465. The use of these drugs by Ohio poses an intolerable risk of
             extreme pain and cruelty. The drugs arbitrarily selected by Ohio
             for its current lethal injection protocol pose a sure or very likely
             risk of severe pain and suffering. Midazolam is not an anesthetic
             drug, and will not suppress the pain of the second and third drugs.
             Moreover, injectable midazolam is extremely acidic and caustic,
             and the use of the extreme quantity of midazolam that Ohio
             employs—500 mg—will overwhelm and damage Conway’s lungs,
             causing acute pulmonary edema and the accompanying sensations
             of suffocation and drowning. Upon injection of the second drug,
             Conway, while still be sensate and aware, will be paralyzed from
             head to toe, including his lungs, and be unable to signal to anyone
             the suffering he is enduring. Finally, the injection of potassium
             chloride into the still-sensate Conway will feel like fire in
             Conway’s veins, chemically burning him from the inside out. Such
             an execution cannot comport with the Eighth Amendment.

             466. Moreover, Ohio has a history of botched executions. See
             generally Cooey v. Strickland, 479 F.3d 412, 423–24 (6th Cir.
             2007). These included the prolonged death of Dennis McGuire in

                                              6
Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 7 of 8 PAGEID #: 21575




             2014, as well as the aborted execution of Rommel Broom in 2009.
             See State v. Broom, 51 N.E.3d 620 (Ohio 2016). They also
             include, most recently, the botched attempted execution of Alva
             Campbell in November 2017.

             467. In Conway’s case, execution by lethal injection is even more
             likely to be a gruesome and unconstitutionally painful affair, given
             his individual physical characteristics that that include, but are not
             limited to: (a) past difficulty in accessing his veins, (b) awoken
             twice in the past unexpectedly during medical procedures, (c)
             awaken in the middle of the night and been initially unable to
             move his body, (d) suffered heart palpitations, (e) suffered a
             gunshot wound to the stomach, f) experienced back pain, and g)
             suffered from acid reflux. Conway’s history of having used
             alcohol, marijuana, and cocaine makes it likely that he will
             metabolize the execution drugs very rapidly, thereby creating a
             sure or very likely risk that he will not be rendered unaware,
             unconscious, and insensate throughout his execution, and thus be
             subjected to the extreme pain associated with the drugs used in the
             State of Ohio’s protocol. Conway presents with individual
             mental/psychological characteristics that include, but are not
             limited to, (a) substance abuse including alcohol, marijuana, and
             cocaine, (b) a family history of substance abuse, and (c)
             dysfunctional childhood all of which individually and cumulatively
             increase the risk that he will experience a sure or very likely risk of
             serious harm. This is particularly a risk because of the great
             likelihood that mental fear, made worse by Conway’s mental
             health conditions, will act synergistically with the physical pain
             inflicted by Ohio’s execution protocol to leave Conway even more
             likely to subjectively experience severe or serious pain and
             suffering, regardless of the sedative effects of 500 mg midazolam.

             468. Death by state-sanctioned lethal injection violates the due
             process protection of life, and constitutes cruel and unusual
             punishment in violation of Conway’s constitutional rights because
             it inflicts torturous, gratuitous, and inhumane pain, suffering, and
             anguish upon the person executed by these means. As
             considerations of cruel and unusual punishment must draw
             meaning from evolving standards of decency that mark progress of
             a maturing society, this Court is not bound to statutory regulations
             or prior rulings by a court that violate the Eighth Amendment.

             469. The death penalty must result in the mere extinguishment of
             life and that torture or a lingering death is unconstitutional. The
             jurisprudence of the Eighth Amendment has been consistent in its
             prohibition against all unnecessary cruelty.

                                               7
Case: 3:07-cv-00345-TSB-MRM Doc #: 292 Filed: 06/19/20 Page: 8 of 8 PAGEID #: 21576




 Id. at PageID 21528-30.

        In sum, the proposed Eighteenth Claim for Relief asserts Ohio’s method of execution by

 lethal injection is unconstitutional. It is now firmly established that method of execution claims

 must be brought in an action under 42 U.S.C. § 1983 and not in habeas corpus. In In re

 Campbell, 874 F.3d 454 (6th Cir. 2017). Conway is a plaintiff in just such an action. In re Ohio

 Lethal Injection Protocol Litig., Case No. 2:11-cv-1016.



 Conclusion



        Because Conway proposes to plead two grounds for relief, claims seventeen and

 eighteen, neither of which states a claim upon which habeas corpus relief can be granted, his

 Motion for Leave to File Second Amended Petition (ECF No. 281) is DENIED.




 June 19, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 8
